Citation Nr: 1209470	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  04-36 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John March, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to June 1955.  

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2007, the Veteran and his wife presented testimony relevant to this appeal before the undersigned Veterans Law Judge at a hearing held at the above RO.  A transcript of the hearing is associated with the record.

In July 2008, the Board denied the Veteran's claims of service connection for PTSD, a low back disability, and hearing loss, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2009, the Veteran through his former attorney and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the portion of the Board's decision denying the Veteran's claims for a low back disability and PTSD be vacated and remanded for further appellate review.  In the Joint Motion, it was specifically noted that the Veteran was not appealing the denial of his claim for hearing loss.  In a June 2009 Order, the Court granted the Joint Motion and remanded the case to the Board for further appellate review.  

In October 2009, the Board remanded the Veteran's claims for a low back disability and PTSD for further evidentiary development in accordance with the Joint Motion.  

The case returned to the Board in September 2010 and the Board again denied the Veteran's claim for a low back disorder.  The Veteran did not appeal the Board's decision with respect to the claimed low back disorder and, consequently, the decision is final.  38 C.F.R. § 20.1100.  Also, in September 2010, the Board remanded the issue of service connection for a psychiatric disorder, to include PTSD, for further notice and evidentiary development in consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and the amended PTSD regulation.  The case now returns to the Board following such action and is ready for disposition.  

It is notable that, although the Veteran was previously represented by the Marines Corps League, Disabled American Veterans, and Attorney Brian D. Hill during the course of his claim/appeal, the Veteran has most recently appointed an agent from the Veterans Disability Advocates, John March, as his representation as reflected on the first page of this decision.  See July 2011 letter from the Veteran's current agent; see also the May 2011 letter from the Veteran's former attorney withdrawing representation.  

The issues of: 1) whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss; 2) whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for secondary loss of teeth; and 3) entitlement to service connection for B cell leukemia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2010 statement; see also July 2011 letter from the Veteran's agent.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence weighs against a finding that the Veteran currently suffers from PTSD. 

2.  The Veteran's currently diagnosed depressive disorder not otherwise specified (NOS) and dementia NOS have been linked by competent medical opinion to the Veteran's ongoing health concerns, not his period of active military service.    

3.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from any acquired psychiatric disorder related to his period of active military service, to include any incident or event therein.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Collectively, in notice letters dated in April 2003, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for his claimed psychiatric disorder and described the types of evidence and information that he should provide in support of his claim.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  Furthermore, he was advised to submit the requested evidence within one year of the date of the letter so that VA may pay him from the date he filed his claim if he was awarded VA benefits, which effectively addressed the element of effective date.  

While the Veteran was not also advised regarding the element of degree of disability at that time, such notice defect has been cured.  The Veteran was advised of how VA determines the disability rating, as well as the effective date, once service connection has been established in a March 2006 due-process letter.  His claim was subsequently readjudicated in June 2010 and November 2011.  Therefore, Dingess notice requirements have been satisfied.  

It is further observed that December 2006 due-process letters asked the Veteran to complete the necessary releases authorizing VA to request records pertaining to treatment from private physicians for his claimed disabilities and again advised the Veteran what was needed to substantiate his claim for service connection.  A November 2009 due-process letter also advised to provide additional details regarding the claimed stressor events that he believed caused PTSD, pursuant to the Board's remand.  

Moreover, throughout the course of this appeal, the Veteran and his representation have been provided with a copy of the above rating decision, the August 2004 SOC, and the June 2010 and November 2011 SSOCs, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  The Veteran's current agent was also provided with a copy of the Veteran's records in January 2012 pursuant to his request.    

While the Veteran has not been provided with notice regarding the amendment to the PTSD regulation, the failure to do so is harmless error because the Veteran is not shown to have a current diagnosis of PTSD.  Therefore, the amended regulation is inapplicable in this case.

At no time during the course of this appeal has the Veteran or his representation alleged any deficiency in notice, and none has otherwise been shown.    

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the record.  In this regard, it is notable that the Veteran reported at the November 2007 Board hearing that he had been hospitalized for psychiatric treatment while in Japan around December 1953 or January 1954.  While it does not appear that a search for records of in-patient psychiatric hospitalization has specifically been made, the Board notes that the Veteran's STRs include a clinical record showing psychiatric evaluation at the Osaka Army hospital psychiatric ward in July 1954.  While the clinical record is dated several months after the time period specified by the Veteran at the hearing, the Board recognizes that the Veteran's recollection of his in-service psychiatric treatment may be compromised by his current dementia.  See, e.g., August 2011 PTSD examination report (noting that the Veteran "could not recall specifics and got confused easily" when describing his claimed stressor events and demonstrated moderately impaired memory.)  Neither the clinical record nor the Veteran's other STRs in any way indicate that the Veteran had any other psychiatric treatment/evaluation during service.  Significantly, on the Veteran's August 1955 report of medical history, he denied having ever been a patient in a mental hospital or sanatorium.  The Veteran's statement closer in time to his period of service is deemed more credible than his assertion at the Board hearing.  Further, the 1954 clinical record noting psychiatric evaluation has been considered in connection with the Veteran's claim.  However, as will be explained below, the August 2011 VA PTSD examiner reviewed the record and found that the Veteran's current psychiatric disorders were related to ongoing health concerns and not his period of active military service.  For these reasons, the Board finds no reason to remand the Veteran's claim in order to request a search for records pertaining to in-service psychiatric hospitalization, as alleged by the Veteran at the Board hearing.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a remand is inappropriate where there is no possibility of any benefit flowing to the veteran).

In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, or have otherwise been submitted throughout the course of this appeal and are of record.  Pursuant to the Board's remand, the Veteran's VA treatment records from November 2008 to November 2011 were obtained, which include records of psychiatric treatment, and are now associated with the record.  There are no additional treatment records found in the Veteran's electronic file through Virtual VA.  The Veteran also provided additional information regarding his claimed PTSD stressor events in March 2010.  While the Veteran wrote on the VA Form 21-526, Part D, that he and his wife received recurring monthly social security income and, after specifying the amounts each received, wrote "DISABLED" in parentheses, he later told the August 2011 VA PTSD examiner that he retired in 2008 due to the fact that he was eligible by age or duration of work.  Neither he nor his representation during the course of this appeal has indicated that he is in receipt of social security disability benefits due to psychiatric disability.  Therefore, no request to obtain records from SSA has been made, and none is necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).    

Furthermore, the Veteran was afforded with a PTSD examination in August 2011 pursuant to the Board's remand.  Based on review of the claims folder and interview and evaluation of the Veteran, the examiner concluded that it was less likely as not that the Veteran's currently diagnosed psychiatric disorders were related to his active military service, as will be explained below.  The opinion was supported by adequate rationale and is deemed sufficient for the purpose of this adjudication.    

Neither the Veteran nor his representation throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  There has also been compliance with our October 2009 and September 2010 remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

PTSD

The Veteran seeks entitlement to service-connected compensation benefits for PTSD.  He asserts that he currently suffers from PTSD as a result of his duties in Japan, Korea, and Vietnam from July 1953 to October 1954.  Specifically, the Veteran indicates that, although stationed in Japan at the time, part of his duties included traveling frequently to Korea and Vietnam to transport dead bodies.  He further indicates that other combat-related events while in Korea and Vietnam caused his PTSD, to include being shot at during transportation of dead bodies.  

VA recently amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  

Under the former version of the regulation, in order for service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

With regard to the second criterion, evidence of an in- service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran has alleged fear of hostile military activity but is neither in receipt of any military citations clearly indicative of combat service nor otherwise shown through service records to have had combat service.  The Veteran's service records and DD Form 214 show that he served in the Marine Corps as an aviation electrician and had duties performing aircraft electrical maintenance.  There is no indication that the Veteran was engaged in combat with the enemy during his period of active military service.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) does not apply.  

Furthermore, because the Veteran has alleged fear of hostile military activity, we must consider whether the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case.  However, neither a VA psychiatrist or psychologist, nor a psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressor event/events is/are adequate to support a diagnosis of PTSD.  In fact, as will be discussed below, the VA psychologist who conducted the August 2011 VA PTSD examination concluded that the Veteran did not meet the diagnostic criteria for PTSD.  Therefore, the amended regulatory provision is inapplicable in this case.  

Indeed, as stated above, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran currently suffers from PTSD.

In this regard, the Board notes that the Veteran underwent a PTSD examination in August 2011, in pertinent part, to determine whether the Veteran had a current diagnosis of PTSD.  Based on review of the Veteran's claims folder, to include the STRs, as well as a thorough mental evaluation of the Veteran, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He alternatively diagnosed depressive disorder NOS and dementia NOS on Axis I.  

The Board notes that the examining clinical psychologist who conducted the August 2011 VA PTSD examination has the requisite expertise in the area of mental disorders to render a competent medical opinion regarding the appropriate diagnosis/diagnoses for his claimed psychiatric disorder.  He also based his opinion on sufficient facts and data - i.e., the Veteran's psychiatric history as documented in the claims folder as well as a thorough mental evaluation of the Veteran.  

Furthermore, the August 2011 VA PTSD examiner's opinion is consistent with recent VA treatment records.  Indeed, VA psychiatric notes dated from June 2010 to  December 2010 show that Veteran's treating psychiatrist has consistently noted diagnoses of depression and dementia on Axis I.  He did not include a diagnosis of PTSD on Axis I.  

For these reasons, the August 2011 VA medical opinion is afforded great probative value.   

The Board recognizes that a VA psychiatrist wrote in an August 2004 VA treatment record that the Veteran's presentation was "congruent with combat PTSD, chronic".  However, unlike the August 2011 VA PTSD examiner, the psychiatrist did not have adequate data on which to base the diagnosis at that time.  The psychiatrist only noted that the Veteran's symptoms reportedly dated from service in Korea and consisted of flashbacks and nightmares with war content.  He also noted that the Veteran's wife said that he sometimes talked in what seemed to be a foreign language in his sleep.  However, there is no indication that a thorough mental evaluation of the Veteran was performed.  Also, the VA psychiatrist did not explain how any claimed stressor event was adequate to support a diagnosis of PTSD.  Furthermore, the psychiatrist made no mention of earlier diagnoses of depression and chronic pain disorder reflected in 2003 private neuropsychiatric treatment reports, which showed no diagnosis of PTSD.  In consideration of the foregoing, the Board finds his opinion is to be of lesser probative value than the opinion of the August 2011 VA PTSD examiner.    
  
Although a VA licensed social worker had previously conducted an evaluation of the Veteran in July 2004 and diagnosed PTSD and adjustment issues related to injury on Axis I at that time, it appears that the diagnosis was based on the Veteran's account of being in combat situations in Korea and Vietnam, which has not been corroborated by credible supporting evidence.  Furthermore, he has less expertise in the area of mental disorders than the August 2011 VA PTSD examiner.  Therefore, his opinion is also afforded significantly less probative value than the VA PTSD examiner.    
   
Furthermore, while there are assessments of PTSD made by the Veteran's medical providers during the time relevant to the current claim/appeal, they are not shown to have the requisite expertise in the area of mental disorders to render a competent diagnosis of PTSD.  Therefore, their diagnoses are afforded no probative value.  

Moreover, while the Veteran is shown to have had several positive PTSD screens during the claim/appeal period, such results do not show that the Veteran definitively has a current diagnosis of PTSD in accordance with DSM-IV.  For example, while the Veteran had a positive PTSD screen in January 2007, it was shown to be a false positive.   When evaluated for the positive screen, the Veteran reported that he had not experienced an event that involved actual or threatened death or serious injury to himself or someone else that caused him to experience intense fear, helplessness, or horror.  The physician noted that evaluation of the Veteran's positive PTSD screen indicated a false positive screen for PTSD with no further evaluation needed.  Furthermore, the opinion of the PTSD examiner far outweighs any positive PTSD screens reflected during the period because the examiner's opinion is based on a thorough evaluation of the Veteran and consideration of his relevant psychiatric history rather than a cursory evaluation based on the Veteran's answers to a few questions while primarily seeking treatment for physical problems.         
         
Although the Veteran has repeatedly asserted that he suffers from PTSD, he, as a lay person, is not competent to render a diagnosis of his claimed psychiatric disorder in this particular case.  However, he is competent to report a contemporaneous medical diagnosis and, as noted above, there have been diagnoses of PTSD made by medical and mental health providers since he filed his claim.  Nonetheless, for reasons explained above, these opinions are far outweighed by the opinion provided by the VA PTSD examiner.  

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for PTSD because he does not currently suffer from the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for PTSD is not warranted.

Psychiatric disorders other than PTSD

Pursuant to the Clemons case, the Board must also consider whether service connection is warranted for any current psychiatric disorders other than PTSD.  

In this regard, the Board notes that there is ample evidence of record showing that the Veteran currently suffers from Axis I diagnoses of depression and dementia.  As stated above, the August 2011 VA PTSD examiner diagnosed the Veteran with depression and dementia on Axis I after a thorough mental evaluation of the Veteran as well as review of the claims folder.  It is also notable that these were the Axis I diagnoses made by the Veteran's treating VA psychiatrist as shown in treatment records from June 2010 to December 2010.

The evidentiary record also indicates that the Veteran experienced psychological problems in service.  Specifically, the Veteran underwent psychiatric evaluation at the Osaka Army hospital psychiatric ward per his request in July 1954.  The provisional diagnosis was anxiety neurosis.  The service psychiatrist wrote that the Veteran was referred for psychiatric evaluation after telling the dispensary doctor that he had been feeling emotionally upset for the past three years.  He had also reported that he felt that he had a persecution complex and suffered from nervousness.  To a social worker, he complained of mood swings during the past few years and stated that he now felt depressed and had been depressed for some time.  He experienced difficulty in concentrating and daydreamed a great deal.  He also felt that other men were talking about him.  To the psychiatrist, the Veteran complained of an inability to decide what he wanted to do in life and feeling that he was wasting his time and getting nowhere.  Due to conditions prevailing on the day of the examination, the Veteran was seen only a short time by the psychiatrist.  It was felt that he was sincere in his desires for help and, though there was no evidence of severe neurotic or psychotic disturbances, it was felt that he did have an adjustment problem and that he was confused about his life's goals.  An interview was scheduled for the following week, however, the Veteran failed to appear.  Consequently, the psychiatrist wrote that the examination was not considered complete and no diagnosis could be made.  The noted diagnosis was "observation, psychiatric, no disease found.  Incomplete examination."      

However, the Veteran's currently diagnosed psychiatric disorders are not shown to be attributable to his period of active military service. 

Aside from the clinical record noted above, the Veteran's STRs are completely devoid of any mention of psychological problems.  The Veteran had previously denied having any psychological symptomatology on reports of medical history dated in November 1951 and April 1953 and no psychiatric disease was found at the July 1954 psychiatric evaluation, albeit incomplete.  There is no subsequent treatment for psychological problems shown in service and no indication of any psychiatric distress upon review of the Veteran's personnel records.  Furthermore, the Board specifically notes that the Veteran denied ever having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, and nervous trouble of any sort on the August 1955 report of medical history, which was completed approximately two months after the Veteran's period of active duty.  He was also psychiatrically evaluated as normal at the May 1955 discharge examination, as well as the August 1955 examination performed when the Veteran enlisted in the Marine Corps Reserves.       

Additionally, the Board notes that the first diagnosis of a psychiatric disorder included in the record is not shown until approximately 48 years after service (i.e., in 2003).  It is notable that a December 2001 multidisciplinary intake note reveals that the Veteran denied having been bothered by feeling down, depressed or helpless during the past month, denied having been bothered by little interest or pleasure in doing things in the past month, denied having had a traumatic experience, and had a negative mood score approximately a year before being diagnosed with a psychiatric disorder.  As these statements were made approximately a year before the Veteran filed his claim for compensation benefits, they are afforded great probative value. 

Furthermore, the competent and probative medical opinion evidence of record does not attribute the Veteran's current psychiatric disorder to his period of active military service.  As stated above, the August 2011 VA PTSD examiner found that depression and dementia were related to the Veteran's ongoing health concerns and worry after review of the claims folder and evaluation of the Veteran.  Similarly, the Veteran's treating VA psychiatrist wrote in June 2010 that the Veteran's primary concern was chronic pain and he had depression as a result.  It is additionally observed that a private neuropsychiatrist appeared to link the Veteran's psychological problems to a chronic pain disorder. 

While the Veteran's treating psychiatrist commented in September 2010 that his diagnosis may be more consistent with dysthymia based on the Veteran's report that he had been depressed most of his life, he did not make such a diagnosis at that time.  Moreover, there is no indication that the Veteran has been depressed most of his life.  Although he stated that he had feelings of depression when he was psychiatrically evaluated in July 1954, he was consistently psychiatrically evaluated as normal throughout his period of active military service and denied having any such symptomatology both at the discharge examination and approximately two months after discharge.  Further, he denied having any such symptomatology when he sought medical treatment through VA in December 2001, and the first evidence of psychiatric disability is not shown until many years after service.  The Board finds this evidence to be more persuasive and of significantly greater probative value than the Veteran's unsupported allegation of continuity of symptomatology since service.  Because the Veteran was likely to have been truthful at the time he made his statements in service as well as when seeking medical treatment in December 2001, his more recent account of continuity since service is not deemed credible. 

Regarding the Veteran's claimed stressor events that he believes caused his current psychiatric disorder, the Board notes that they have not been corroborated by credible supporting evidence.  Although the Veteran provided additional details regarding the claimed stressors in March 2010, his account of having participated in the transport of casualties from Korea to Japan was unable to be verified.  It is also notable that the Veteran made no mention of any such duties when he sought psychiatric treatment in July 1954.  Nonetheless, even assuming the credibility of the Veteran's account, the credible and probative medical opinion evidence does not link the Veteran's current psychiatric disorder to service and, instead, links it to his current chronic pain and/or ongoing health concerns, as explained above.  

Although the Veteran has repeatedly asserted that he suffers from a psychiatric disorder related to service, he, as a lay person, is not competent to render a medical opinion regarding the etiology of claimed psychiatric disorder.  While he is competent to report his experience of symptomatology and he appears to have alleged a continuity of symptomatology since service, the Board does not consider his account to be credible when weighed against the other evidence of record, as discussed above.  

Thus, although the Veteran once sought treatment for psychiatric problems in service, he denied having any such problems at discharge and approximately two months thereafter.  He also denied having psychiatric problems in 2001 when seeking treatment for various physical problems through VA.  The first indication of a psychiatric disorder is not shown until nearly five decades after service.  Moreover, the competent and probative medical opinion evidence links the Veteran's current psychiatric disorders to his ongoing health concerns, not to service.  For these reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for his current psychiatric disorder.  Therefore, because the preponderance of the evidence is against his claim, service connection for a psychiatric disorder other than PTSD is also not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


